DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
Response to Amendment
3.	The Office Action is responsive to amendments filed for No. 15/687025 on November 23, 2021. 
		In response to the amendments filed to claim 8, the previous objections directed toward minor informalities have been withdraw.
Response to Arguments
4.	Applicant's arguments filed November 23, 2021 have been fully considered but are moot due to Applicant's amendment necessitated the new grounds of rejection presented in this Office action. 
Claim Objections
5.	Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the adaptive feedback controller” and it should be “the adaptive feedback canceller”. 
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3, 9-11, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faller US-PG-PUB No. 2004/0057574.

Regarding claims 1, 9 and 14, Faller teaches 
an audio device as shown in Fig. 2a and Para. [0011], Lines 1-5, comprising: 
a microphone (Fig. 2a shows a microphone 204) configured to receive an input sound and to produce a microphone signal representative of the received sound (Para. [0026], Lines 1-6); 
an audio processing circuit (Fig. 2a shows an audio signal processing and Para. [0011], Lines 1-5) configured to process the microphone sound to produce a loudspeaker signal (Para. [0011], Lines 1-5), the audio processing circuit including 
an adaptive feedback canceller (Fig. 2a shows estimation filter 216a together with an echo suppression module 218a) configured to cancel acoustic feedback in the microphone signal and configured to produce a feedback estimate being an estimate of the acoustic feedback in the Note: the estimation filter and the echo suppression module runs and adapts so any adaptation that adapts to keep the error below the threshold is keeping disturbances in the microphone signal from resulting in divergence of the echo suppression module), the disturbances including
onsets of the microphone signal (Filter controller 214a uses the estimated spectral envelopes of the input and microphone signals…..Para. [0027], Lines 3-7), such that the adaptive 
a loudspeaker (Fig. 2a shows a loudspeaker 202,) configured to produce an output sound using the loudspeaker signal as shown in Fig. 2a. (Note: Claim 1 and 9 are rejected for the same reasons as claim 14 because the apparatus in claim 14 can be used to practice the method steps of claims 1 and 9).

Regarding claims 2, Faller teaches 
The method of claim 1, further comprising receiving the incoming audio signal from a microphone (Fig. 2a shows a microphone 204 and Para. [0026], Lines 1-6).

Regarding claims 3, Faller teaches 
The method of claim 1, further comprising halting an adaptation process of the adaptive feedback canceller in response to each detection of the onsets of the incoming audio signal (echo suppression processing is performed independently on a plurality of different frequency subbands, where the echo suppression processing for each subband is based on an estimate of the echo signal power….Para. [0030], Lines 1-11).

Regarding claims 10, Faller teaches 


Regarding claims 11, Faller teaches 
The method of claim 10, wherein operating the adaptive feedback canceller comprises operating an adaptive filter, and adjusting the adaptive feedback canceller comprises adjusting the adaptive filter for robustness against each of the onsets of the incoming audio signal (Para. [0027], Lines 1-17).

Regarding claims 20, Faller teaches 
The audio device of claim 14, wherein the audio processing circuit is configured to halt an adaptation process of the adaptive feedback canceller in response to each detection of the onsets of the microphone signal (echo suppression processing is performed independently on a plurality of different frequency subbands, where the echo suppression processing for each subband is based on an estimate of the echo signal power….Para. [0030], Lines 1-11).
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Faller US-PG-PUB No. 2004/0057574 in view of Article “Background removal from spectra by designing and minimising a non-quadratic cost function”, 28 April 2005, Chemometrics and Intelligent Laboratory Systems, Vol. 76, Issue 2, Pgs. 121-133 by Mazet et al. (hereinafter Mazet).

Regarding claim 4, Faller teaches all the features with respect to claim 2 as outlined above. 
Faller does not explicitly teach minimizing a non-quadratic cost function.
Mazet teaches minimizing a non-quadratic cost function (Pgs. 123-124, section 2.3 by the title “Half-quadratic minimisation of the cost functions”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adaptive acoustic feedback cancellation, as taught by Faller, with Mazet’s teaching of applying the minimizing the non-quadratic cost function, with the motivation that by combining both teaching the device would be able to simplifying the optimization algorithm.

12.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Faller US-PG-PUB No. 2004/0057574 in view of Kindred et al. (hereinafter Kindred) US-PG-PUB No. 2010/0232632.

Regarding claim 15, Faller teaches all the features with respect to claim 14 as outlined above. 
Faller does not explicitly teach that the audio device comprises a hearing device.
Kindred teaches in Fig. 4 of a hearing assistance device with echo cancellation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio device, as taught by Faller, with the hearing device, as taught by Kindred. The motivation is t to cancel, remove or diminish echo in hearing device, thus improving the hearing device operation.

Regarding claim 16, the combination of Faller and Kindred teach all the features with respect to claim 15 as outlined above. Kindred teaches that the hearing device comprises a hearing aid configured to compensate for hearing impairment (Para. [0017], Lines 1-4).
Allowable Subject Matter
13.	Regarding claims 5-8, 12, 13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Munk et al. US-PAT No. 9,269,343, Method Of Controlling An Update Algorithm Of An Adaptive Feedback Estimation System And A Decorrelation Unit, the feedback cancellation system comprises said feedback estimation system and a combination unit (e.g. a summation unit) for combining (e.g. subtracting) two input signals and providing a resulting combined output signal (termed the feedback corrected (electric) input signal or the error signal)….Col. 5, Lines 36-47.
Klinkby et al. US-PAT No. 8,594,354, Hearing Aid And Method Of Estimating Dynamic Gain Limitation In A Hearing Aid, the adaptive filter operates to minimize the so-called error signal 10 (.epsilon.) which is generated by subtracting the estimate 8 from the input signal 5a in a subtractor 11.….Col. 5, Lines 46-61.
Klinkby US-PAT No. 8,379,894, Hearing Aid With Adaptive Feedback Suppression, the adaptive feedback estimation filter constantly monitors the feedback path providing an estimate of the feedback signal and producing an output signal which is subtracted from the processor input signal in order to reduce, or in the ideal case to eliminate, acoustic feedback in the signal path of the hearing aid..….Col. 1, Lines 48-64.
Haulick et al. US-PAT No 8,175,290, Feedback Reduction System, an error signal e(n) may be obtained by subtracting the estimated feedback signal from the microphone signal y(n)...….Col. 4, Lines 50-59.
Danielsen et al. US-PAT No 7,155,022, Electromagnetic Feedback Reduction In Communication Device, the "error" signal which is the difference between the digital input signal (16) and the estimated feedback signal (17).….Col. 3, Lines 16-23.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-4PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)-272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653